Citation Nr: 1210176	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  11-04 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for anxiety disorder. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, depressive disorder, and panic disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to April 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified before the undersigned at an October 2011 video-conference hearing.  A transcript of that proceeding has been associated with the claims file.  The Board observes that a July 2011 statement from the Veteran's social worker was associated with the claims file after the issuance of the June 2011 supplemental statement of the case and the Veteran has not waived RO consideration of such evidence.  38 C.F.R. § 20.1304 (2011).  However, as the Board is granting the Veteran's claim in full, there is no prejudice to her in the Board considering such evidence and proceeding with a decision at this time.

Initially, the Board recognizes that the Veteran has presented evidence of multiple psychiatric disorders, including PTSD, anxiety disorder, depressive disorder (as secondary to PTSD), and panic disorder (as secondary to PTSD).  However, for the purposes of determining whether new and material evidence has been received in order to reopen the Veteran's claim of entitlement to service connection for anxiety disorder with depression, the Board notes that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the United States Court of Appeals for Veterans Claims (Court) has recently determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence. See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits. Id.   

Therefore, in light of the Court's decision in Clemons and the Board's decision to reopen the Veteran's claim of entitlement to service connection for anxiety disorder with depression herein, the Board has recharacterized the issue regarding the merits of the Veteran's claim of entitlement to service connection for anxiety disorder with depression as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder with depression, and recognizes that such characterization includes consideration of all currently diagnosed acquired psychiatric disorders. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a final decision issued in August 2006, the RO denied service connection for anxiety disorder.  

2.  Evidence added to the record since the final August 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for anxiety disorder.  

3.  The Veteran is diagnosed with PTSD, and anxiety, depressive, and panic disorders that are the result of stressors experienced during military active service.  


CONCLUSIONS OF LAW

1.  The August 2006 rating decision that denied the Veteran's claim of entitlement to service connection for anxiety disorder is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2011)]. 

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for anxiety disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection for PTSD with anxiety disorder, depressive disorder, and panic disorder have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the Veteran's claim for service connection for anxiety disorder and grant service connection for PTSD with anxiety disorder, depressive disorder, and panic disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  




New and Material Evidence 

At her October 2011 video-conference hearing and in documents of record, the Veteran alleges that she currently has PTSD and/or anxiety disorder as a result of in-service stressors that specifically include military sexual trauma and harassment.  She also generally alleges that the onset of her anxiety disorder was in-service as evidence by anxiety/panic attacks.  Therefore, she claims that service connection is warranted for such disorder(s).

In an August 2006 rating decision, the RO denied entitlement to service connection for anxiety disorder.  At such time, the RO considered the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's lay statements.  The RO denied the claim based on the following: (1) anxiety disorder was not shown during service, and (2) none of the post-service evidence related the current anxiety disorder to service.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). 

The Veteran was advised of the decision and her appellate rights in an August, 28, 2006 letter.  Thereafter, the Veteran did not submit a notice of disagreement and/or a timely substantive appeal so as to perfect her appeal; therefore, the August 2006 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for anxiety disorder was received prior to the expiration of the appeal period stemming from the August 2006 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

Changes to the definition of new and material evidence as set forth in 38 C.F.R. § 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001. See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed her application to reopen her claim of entitlement to service connection for anxiety disorder in October 2008,  the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case. 

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Since the August 2006 rating decision, VA and private treatment records, VA examination reports, and statements from the Veteran's, her ex-spouse, her mother, and a fellow soldier ("buddy statement") have been added to the record.  Such evidence is new in that it was not previously of record at the time of the prior final denial.  Additionally, as will be explained in detail below, the Board finds that it is material because it relates to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that the new evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for anxiety disorder.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.

In particular, in a July 2009 statement from V.M.F., (a licensed social worker), the Veteran's anxiety disorder was expressly related to ("more likely than not") to the "physical and emotional traumas suffered" during her military service.  In addition, in March 2011 and November 2009 statements, W.J., a former soldier who served with the Veteran, and the Veteran's ex-spouse, respectively, stated that they personally witnessed the Veteran's panic/anxiety attacks during service.  

As such, since the August 2006 rating decision, the Veteran's anxiety disorder has been linked to service by a mental health professional; in addition, the competent statements from the Veteran's ex-spouse and W.J. confirm observable psychiatric symptomatology, i.e., panic attacks, during service.  Therefore, the newly received evidence relates to an unestablished fact necessary to substantiate the Veteran's claim and, as such, raises a reasonable possibility of substantiating such claim.

Based on the foregoing, the Board finds that the evidence received subsequent to the August 2006 rating decision that denied service connection for anxiety disorder, is new and material and, as such, the Veteran's claim of entitlement to service connection for anxiety disorder is reopened for a de novo review on the merits.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder with depression. 

Again, the Veteran primarily contends that her PTSD and anxiety disorder with depression are due to in-service events/stressors, to include sexual assault and harassment.  Having reviewed the evidence of record and afforded the Veteran the full benefit of the doubt, the Board finds that the Veteran is entitled to service connection for PTSD with secondary depressive and panic disorder.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For PTSD, service connection requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f).  The evidence required to support the occurrence of an in-service stressor varies depending on whether the Veteran was engaged in combat with the enemy.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) . 

Where VA determines that a Veteran did not engage in combat, the Veteran's lay testimony, by itself, will not be sufficient to establish the alleged stressor.  Instead, the record must contain service records or other independent credible evidence to corroborate the Veteran's testimony as to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Those service records which are available must support and not contradict the Veteran's lay testimony concerning the noncombat stressors. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Where the Veteran did not engage in combat with the enemy, the Court has held that credible supporting evidence means that the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor; nor can credible supporting evidence of the actual occurrence of an in- service stressor consist solely of after-the-fact medical nexus evidence. See Moreau v. Brown, 9 Vet. App. 389 (1996). 

The Board is cognizant that medical opinions in cases of personal assault for PTSD are exceptions to the general rule discussed in Moreau v. Brown, 9 Vet. App. 389, 396 (1996), that an opinion by a medical professional based on a post-service examination cannot be used to establish the occurrence of a stressor.  See Patton v. West, 12 Vet. App. 272, 277 (1999); see also 38 C.F.R. § 3.304(f)(3); VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1, 2006). 

Personal assault is an event of human design that threatens or inflicts harm. Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking. Patton v. West, 12 Vet. App. 272, 278 (1999) (citing VA Adjudication Procedure Manual M21-1, Part III, 5.14c (Feb. 20, 1996)).  If a PTSD claim is based on personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements 

from family members, roommates, fellow service members, or clergy. 38 C.F.R. 
§ 3.304(f)(4) (2011). 

Again, the Veteran has been diagnosed with PTSD (in accordance with VA regulations), anxiety disorder, and depressive disorder.  See August 2010 VA Examination.  Thus, the current disability requirement has been established here. 

With respect to in-service injury or disease (or, in the case of PTSD, an in-service stressor), the Veteran has alleged several specific stressors relating to in-service physical and sexual assault and harassment.  These stressors are outlined extensively in the record and need not be repeated at length here. See, e.g., Incident Statements from Veteran, Submitted June 2010.  In essence, she alleges that she was hit in the head and forced to do drills until she passed out during her basic training at Fort Jackson in 1985.  She also claims that while stationed at Fort Dix, she was approached by a male drill sergeant who was wearing nothing but undergarments and who was, essentially, seeking a sexual encounter.  See Incident #2 Statement. She claims that these incidents, among other similar in-service experiences, caused her to be fearful and experience extreme anxiety and panic attacks which persist to the present day.  See Hearing Transcript, p. 11. 

Notably, the Veteran's service treatment records do reflect that she was treated on several occasions for atypical chest pain and "hyperventilation syndrome" (in June 1985).  In addition, a January 1988 Mental Health Service note shows that the Veteran was referred to counseling following a physical altercation with her husband.  

Following service, the record shows ongoing private and VA treatment for depression and anxiety disorder, beginning around 1990.  A March 2005 private treatment record shows complaints of heart palpitations and shortness of breath.  A June 2006 private record reflects a diagnosis of anxiety disorder, not otherwise specified (NOS).  

A July 2009 statement from the Veteran's (VA) therapist, V.M.F., indicates that the Veteran currently suffered from anxiety disorder.  The therapist stated that "her condition/illness began while she was in basic training" and that, in her opinion, it was "more likely than not that the physical and emotional traumas suffered during her military service (and noted in her record) caused/contributed" to her anxiety disorder. 

A January 2010 statement from the Veteran's nurse practitioner, A. Brown, reflects that the Veteran's anxiety was so severe that she was unable to function.  

In a March 2010 statement the Veteran's primary care provider, Dr. A. Jervey, M.D., stated that her condition began in basic training and that it was "more likely that the physical and emotional traumas suffered during her military service" caused/contributed to her disabling condition.  

The Veteran underwent a VA PTSD examination in August 2010.  The examiner extensively reviewed and referred to the Veteran's service treatment records, post-service treatment records, and stressor statements in his evaluation.  He specifically noted the "well-documented" trauma in her claims file, as well as the two complained of incidents at Fort Jackson and Fort Dix.  The Veteran reported that she thought about these incidents at least three to four times per week and that she experienced associated nightmares and hypervigilance.  The VA examiner noted that she met all criteria for PTSD according to DSM IV standards.  Thus, the pertinent diagnoses were as follows: PTSD, depressive disorder, NOS secondary to PTSD, and panic disorder with agoraphobia secondary to PTSD.  

Lastly, in July 2011, K.R., a VA LCSW (licensed social worker), stated that she had been treating the Veteran for anxiety disorder and major depressive disorder and that she was familiar with the Veteran's reports of in-service sexual harassment (systemic sexual humiliation).  She noted that the Veteran had been struggling with anxiety and depression since her discharge from the Army.  Moreover, K.R. indicated that the Veteran had no family history of depression/anxiety and that she had no mental problems prior to enlistment.  In her opinion, the Veteran's "psychological problems can be attributed to the sexual harassment she experienced during her military service."  

The aforementioned medical evidence, including the August 2010 VA examiner's opinion, as well as the July 2009 and July 2011 statements from V.M.F. (LCSW) and K.R. (LCSW), respectively, establish a link between the Veteran's PTSD and anxiety disorder and the claimed in-service stressors/events.  

The remaining question is whether there is credible supporting evidence of her sexual trauma and harassment to corroborate the occurrence thereof.  

With respect to corroboration, which is required in such a case as this (for PTSD), the Board again notes that service treatment records show a diagnosis of "hyperventilation syndrome" around the time of the Veteran's alleged stressor event in basic training.  Moreover, the Veteran has submitted a "buddy" statement that corroborates her assertions regarding sexual harassment from male drill sergeants at Fort Jackson, as well as her accounts of in-service anxiety and panic attacks. See March 2011 Statement from W.J.  In addition, the Veteran has submitted a statement from her ex-husband (to whom she was married during active service) that corroborates in-service anxiety attacks, personality changes, nightmares, and irritability. See November 2009 Statement from R.B.  Statements from the Veteran's mother likewise verify the Veteran's personality changes during service, and her reports of panic attacks and sexual harassment during basic training.  See July 2009 Statement from D.M.  

Here, the Board notes that the Veteran is competent to report that she was sexually harassed during service.  In addition, her witnesses are competent to report their observation of events as they witnessed them, including her conversations with them and her reactions and symptoms. See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because [s/]he is competent to testify as to factual matters of which [s]he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of her/his personal knowledge.  Such knowledge comes to a witness through use of her/his senses-that which is heard, felt, seen, smelled or tasted. Layno v. Brown, 6 Vet. App. 465 (1994).

The Board finds no reason to doubt the credibility of the Veteran or her witnesses and, rather, finds their testimony and statements to be highly credible.  

In essence, the Veteran's reports and those of her witnesses are consistent with the record before the Board.  Indeed, the service treatment records show that the Veteran was treated for hyperventilation syndrome in 1985, and chest pain thereafter.  Private medical records document ongoing complaints of anxiety and depression beginning in the 1990's.  Both private and VA mental health professionals have provided diagnoses of PTSD, depressive disorder, and anxiety disorder and have related them to in-service (corroborated) stressors.  All of these pieces of evidence lead the Board to conclude that the evidence is at least evenly balanced that the Veteran experienced sexual trauma/harassment during service and that she has PTSD with anxiety and depression as a result.  

Given the foregoing, service connection for PTSD with depressive disorder, anxiety disorder, and panic disorder is warranted.


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for anxiety disorder is granted.

Service connection for PTSD with depressive disorder, anxiety disorder, and panic disorder is granted. 



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


